J-S54020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MICHAEL JOSEPH WORKMAN, JR.

                            Appellant                    No. 14 MDA 2014


            Appeal from the Judgment of Sentence August 22, 2012
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0002256-2007


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                             FILED OCTOBER 10, 2014

        Appellant, Michael Joseph Workman, Jr., appeals from the August 22,

2012 judgment of sentence of 18 to 36 months’ incarceration, imposed

following the revocation of his county intermediate punishment (CIP)

sentence. In addition, Appellant’s counsel has filed a petition to withdraw,

together with an Anders1 Brief, averring the appeal is frivolous.           After

careful review, we affirm the judgment of sentence and grant counsel’s

petition to withdraw.

        We summarize the procedural history of this case, as revealed by the

certified record, as follows.        Following a guilty plea to several offenses,

including one count of stalking and four counts of recklessly endangering


____________________________________________
1
    Anders v. California, 386 U.S. 738 (1967).
J-S54020-14



another person (REAP)2, Appellant was sentenced on April 18, 2008, to 36

months’ CIP on the stalking count, a concurrent term of 24 months’

probation on each of the four REAP counts, plus fines. Appellant’s sentence

was revoked after a Gagnon II3 hearing on October 1, 2009, and the trial

court resentenced Appellant to a new 36 months’ CIP.4 On January 9, 2012,

the Dauphin County Adult Probation Department filed a detainer for

Appellant for violation of his CIP.            Appellant was served with a notice of

violation on February 24, 2012, which alleged numerous violations, including

several new criminal charges and traffic offenses.5 The trial court conducted
____________________________________________
2
    18 Pa.C.S.A. §§ 2709.1(a)(1) and 2705, respectively.
3
  Gagnon v. Scarpelli, 411 U.S. 778, (1973) (holding that a previously
sentenced probationer is entitled to a preliminary revocation hearing (a
Gagnon I) and a final revocation hearing (a Gagnon II)).
4
 Appellant’s concurrent four probationary sentences were also revoked, and
he received a concurrent sentence of six to 23 months’ incarceration on each
REAP count.
5
 In addition to numerous technical violations, the notice listed the following
new charges filed against Appellant.

              a.    6/04/10-Careless Driving. Disregarding Traffic
              Lane, Operating Unsafe Equipment

              b.     3/31/11-Criminal Mischief

              c.   4/13/11-Forgery, Receiving Stolen Property,
              Access Device Fraud, ID Theft, [Theft by Unlawful
              Taking]

              d.   6/23/11-Operating             Vehicle   Without   Valid
              Inspection

(Footnote Continued Next Page)

                                           -2-
J-S54020-14



a Gagnon II revocation hearing on August 22, 2012. Following the hearing,

the trial court revoked Appellant’s CIP sentence and resentenced Appellant

to a term of incarceration of 18 to 36 months.6 No direct appeal was taken.

      On June 5, 2013, Appellant filed a pro se petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         Counsel was

appointed and subsequently, the PCRA court reinstated Appellant’s direct

appeal rights nunc pro tunc on December 11, 2013. Appellant filed a timely

notice of appeal on December 30, 2013.7

      On appeal, Appellant raises the following issues for our review.

             1. Whether the Court erred in revocating [sic] the
             Appellant where he had passed his county probation
             date on July 7, 2012, and his county detainer was
             never lifted?

             2. Whether the Court erred in revoking the
             Appellant’s probation due to insufficient evidence
             presented at his revocation hearing on August 22,
             2012, where the Court indicated Appellant violated
             probation by driving and no representative from
                       _______________________
(Footnote Continued)
             e.        7/29/11-Exceeding 65[MP]H by 23 MPH

             f.   12/03/11-Operating Vehicle Without Financial
             Responsibility

Detention Report, 3/1/12, at 1. A special condition of Appellant’s CIP was
not to drive. Id.
6
   Appellant was given credit for six months’ time served and was made
eligible for a Recidivism Risk Reduction Incentive Act sentence of 13½
months. See 42 Pa.C.S.A. §9756(b.1).
7
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925(b).


                                            -3-
J-S54020-14


              PennDOT was present at his revocation and where
              the Officer testified he was revoked twice previously
              and he was only revoked once previously?

Anders Brief at 5.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”     Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super.

2010) (citation omitted). Additionally, we review counsel’s Anders brief for

compliance with the requirements set forth by our Supreme Court in

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

                     [W]e hold that in the Anders brief that
              accompanies court-appointed counsel’s petition to
              withdraw, counsel must: (1) provide a summary of
              the procedural history and facts, with citations to the
              record; (2) refer to anything in the record that
              counsel believes arguably supports the appeal; (3)
              set forth counsel’s conclusion that the appeal is
              frivolous; and (4) state counsel’s reasons for
              concluding that the appeal is frivolous.       Counsel
              should articulate the relevant facts of record,
              controlling case law, and/or statutes on point that
              have led to the conclusion that the appeal is
              frivolous.

Id. at 361.

      Pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super.

2005) and its progeny, “[c]ounsel also must provide a copy of the Anders

brief to his client. Attending the brief must be a letter that advises the client

of his right to: (1) retain new counsel to pursue the appeal; (2) proceed pro

se on appeal; or (3) raise any points that the appellant deems worthy of the


                                       -4-
J-S54020-14


court[’]s attention in addition to the points raised by counsel in the Anders

brief.” Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014)

(internal quotation marks and citation omitted). “Once counsel has satisfied

the above requirements, it is then this Court’s duty to conduct its own

review of the trial court’s proceedings and render an independent judgment

as to whether the appeal is, in fact, wholly frivolous.” Commonwealth v.

Goodwin, 928 A.2d 287, 291 (Pa. Super. 2007) (en banc), quoting

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).

      Instantly, we are satisfied that counsel has complied with the technical

requirements of Anders and Santiago. Counsel carefully summarized the

pertinent procedural history and made appropriate references to the record.

He acknowledged his own review of the record, articulated one issue that

could arguably support an appeal, but stated his conclusion that the appeal

is nevertheless frivolous. Further, he set forth the reasons upon which he

based that conclusion.    Counsel has also complied with the notification

requirements described in Millisock. Since receiving notice, Appellant has

not filed any response. We therefore proceed with our independent review

of the record and the issue presented on Appellant’s behalf.

      We begin by clarifying our appropriate standard of review in the

instant appeal.

            An intermediate punishment sentence imposed
            pursuant to 42 Pa.C.S. § 9763[] may be revoked
            where the specific conditions of the sentence have
            been violated. “Upon revocation, the sentencing

                                    -5-
J-S54020-14


             alternatives available to the court shall be the same
             as the alternatives available at the time of initial
             sentencing.” 42 Pa.C.S. § 9773[].

Commonwealth v. Philipp, 709 A.2d 920, 921 (Pa. Super. 1998). For the

purpose of appeal, our standard of review for revocation of probation is the

same as for revocation of intermediate punishment.         Commonwealth v.

Fusselman, 866 A.2d 1109, 1110 (Pa. Super. 2004), appeal denied, 882

A.2d 477 (Pa. 2005).      “[W]hether an offender is serving a sentence of

probation or intermediate punishment, if he violates the assigned conditions,

the order of probation or intermediate punishment (as the case may be)

may be revoked and a new sentence imposed.”                Commonwealth v.

Wegley, 829 A.2d 1148, 1153 (Pa. 2003) (citations omitted).

                    In considering an appeal from a sentence
             imposed following the revocation of probation, our
             review is limited to determining the validity of the
             probation revocation proceedings and the authority
             of the sentencing court to consider the same
             sentencing alternatives that it had at the time of the
             initial sentencing.      Revocation of a probation
             sentence is a matter committed to the sound
             discretion of the trial court and that court’s decision
             will not be disturbed on appeal in the absence of an
             error of law or an abuse of discretion.

Commonwealth v. Mazzetti, 9 A.3d 228, 230 (Pa. Super. 2010) (citation

omitted), affirmed, 44 A.3d 58 (Pa. 2012).      “An abuse of discretion is not

merely an error of judgment, but if in reaching a conclusion the law is

overridden    or   misapplied   or   the   judgment   exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown


                                      -6-
J-S54020-14


by the evidence or the record, discretion is abused.” Commonwealth v.

Burns, 988 A.2d 684, 689 (Pa. Super. 2009) (en banc) (citation omitted),

appeal denied, 8 A.3d 341 (Pa. 2010).

      In his first issue, Appellant maintains the trial court erred because the

detainer, issued on the allegations he violated conditions of his CIP, was not

lifted on July 7, 2012, when his CIP probation was set to expire, and his

revocation hearing was not held until August 22, 2012. Anders Brief at 9.

We view this question as challenging the timing of Appellant’s Gagnon II

hearing after the expiration date of his CIP sentence. Additionally, counsel

develops the issue as a challenge to the trial court’s failure to award credit

for time spent in good standing on the CIP sentence.       Id. at 14-17.   We

address both aspects of the issue.

      When a defendant violates the conditions of his parole, probation, or

intermediate punishment during the term of the sentence, a trial court is not

foreclosed from revoking the parole, probation, or intermediate punishment

within a reasonable time after the expiration of that term.                See

Commonwealth v. Duff, 192 A.2d 258, 261-262 (Pa. Super. 1963),

reversed on other grounds, 200 A.2d 773 (Pa. 1964); Commonwealth v.

Fox, 69 Pa.Super. 456, 459 (1918).      Thus, in cases where the revocation

proceeding cannot be commenced before the expiration of the term, a

defendant will not be entitled to a windfall based on the timing of his

violation or its discovery.


                                     -7-
J-S54020-14


           It seems obvious that a violation which takes place
           on the last day of the probationary period, or so near
           the end of the probationary period that the court
           cannot act within the period, should be punishable
           by revocation of the probation thereafter. …

                  [T]he question reduces to whether the delay in
           the revocation in the imposition of the prison
           sentence is reasonable. It is sufficient that the court
           which imposed the probation should act promptly
           after the violation is discovered or, in the case of an
           accusation of crime, after the conviction, even
           though the probationary period has expired
           meanwhile.

Duff, supra at 262; see also Commonwealth v Smith, 860 A.2d 142,

144 (Pa. Super. 2004), appeal denied, 868 A.2d 452 (Pa. 2005);

Commonwealth v. Clark, 310 A.2d 316, 318 (Pa. Super. 1973).

     Relative to the timing of a Gagnon II hearing, Pennsylvania Rule of

Criminal Procedure 708 provides in pertinent part as follows.

           Rule 708. Violation of Probation, Intermediate
           Punishment, or Parole: Hearing and Disposition

                  (A) A written request for revocation shall be
           filed with the clerk of courts.

                 (B) Whenever a defendant has been sentenced
           to probation or intermediate punishment, or placed
           on parole, the judge shall not revoke such probation,
           intermediate punishment, or parole as allowed by
           law unless there has been:

                (1) a hearing held as speedily as possible at
           which the defendant is present and represented by
           counsel; and

                 (2) a finding of record that the defendant
           violated a condition of probation, intermediate
           punishment, or parole.

                                    -8-
J-S54020-14



                                               …

Pa.R.Crim.P. 708.

              This Court has construed the [Pa.R.Crim.P.]
              1409(B)(1)[8] language “speedily as possible” to
              require that a hearing be held within a reasonable
              time. In evaluating the reasonableness of a delay,
              the Court examines three factors: the length of the
              delay; the reasons for the delay; and, the prejudice
              resulting to the defendant from the delay.

Commonwealth v. Ferguson, 761 A.2d 613, 619 (Pa. Super. 2000)

(citations omitted).      The delay period is measured from the date of new

conviction to the date of the revocation hearing.        Commonwealth v.

Bischof, 616 A.2d 6, 8 (Pa. Super. 1992).

        Instantly, a detainer was placed on Appellant on January 9, 2012,

based on the pendency of numerous new charges filed against him in

Schuylkill County. After Appellant pleaded guilty to the last of them, to wit,

forgery and receiving stolen property, on June 20, 2012, the Dauphin

County Office of Adult Probation and Parole filed a Gagnon II hearing

request on July 12, 2012. A hearing was scheduled for August 22, 2012. At

the hearing, Appellant did not dispute the fact of his new convictions,

arguing instead against a new sentence of incarceration based on mitigating

factors.




____________________________________________
8
    Former Rule 1409 was renumbered to Rule 708 effective April 1, 2000.


                                           -9-
J-S54020-14


      In light of these facts, we conclude the trial court did not err or abuse

its discretion in revoking Appellant’s CIP at a hearing held shortly after the

expiration date of his CIP sentence. As noted, the mere fact Appellant’s CIP

expiration date occurred prior to the Gagnon II hearing does not entitle him

to a pass on his violations.     Duff, supra.     Furthermore, the violations

occurred during his CIP, with his final conviction for the new charges

occurring on June 20, 2012.          Under the criteria for evaluating the

promptness in holding the Gagnon II hearing, we note the delay in holding

the hearing here was not extensive.      Further, we discern no prejudice to

Appellant related to the timing of the hearing.       See Ferguson, supra.

Accordingly, we deem Appellant’s appeal on this issue frivolous.

      As noted, Appellant’s counsel and the trial court also construe

Appellant’s first issue as challenging the trial court’s failure to award credit

toward his new sentence for time served on his CIP sentence prior to the

violations.   As explained by the trial court, a defendant revoked from an

intermediate punishment sentence is entitled to credit for time served on

that sentence if the revocation is based on technical violations only.     Trial

Court Opinion, 3/21/14, at 2, citing Commonwealth v. Greenlee, 398 A.2d

676 (Pa. Super. 1979). Instantly, Appellant’s CIP was revoked as a result of

his conviction on new charges, precluding any right to the sought credit.

Furthermore, we note Appellant was on county supervision, and the

requirement to give credit for time served in good standing when


                                     - 10 -
J-S54020-14


resentencing after a revocation for technical violations pertains only to

defendants who are under the supervision of the Pennsylvania Board of

Probation and Parole. Commonwealth v. Broden, 392 A.2d 858, 859 (Pa.

Super. 1978).       There is no such requirement for defendants under county

supervision. Id. Accordingly, we conclude Appellant’s appeal on this issue

is frivolous.

      In his second issue, Appellant alleges the evidence was insufficient to

support the violation allegations relative to his driving status because no

representative      from    the   Pennsylvania     Department   of   Transportation

(PennDOT) was present to testify.                Anders Brief at 12.      However,

Appellant’s driving status with PennDOT is irrelevant to his revocation in this

case. As noted, Appellant had new convictions on charges for forgery and

receiving stolen property, which he did not contest.            At the Gagnon II

hearing, Probation Officer Brandi Hooper (P.O. Hooper) explained the

inclusion of the motor vehicle citations in the notice of violation, as follows.

                      Just so Your Honor is aware, the reason I’m
                bringing up all the traffic citations was due to the
                fact that at his original sentencing in 2008 [the trial
                court] had ordered that he not drive on or off the
                road. In 2009 the new charges were a result of him
                taking his uncle’s vehicle ….

                      So, therefore, again it was reimposed that he
                not be driving on or off the road, and that’s why I
                bring up the traffic violations as a way of pointing
                out the fact he continues to drive on the road and
                receive violations as a result.




                                        - 11 -
J-S54020-14


N.T., 8/22/12, at 4-5. Since it was a violation of Appellant’s CIP for him to

drive with or without a license, Appellant’s driving status was not at issue,

and the presence of a representative from PennDOT was unnecessary.

      Also in his second issue, Appellant avers the trial court erred in

revoking his CIP, where P.O. Hooper testified that Appellant had been

revoked twice before, when, in fact, he had been revoked only once before.

Anders Brief at 19.     Appellant’s assertion is belied by the record.    The

reference to a “third” violation was made by the Assistant District Attorney

in his question posed to P.O. Hooper, as follows.           “What’s your …

recommendation for this – looks like third revocation hearing?”          N.T.,

8/22/12, at 2. In response, P.O. Hooper described the history of the case,

noting only the 2009 prior revocation.       Id. at 2-3.   Thus, P.O. Hooper

testified correctly, and the trial court’s decision to revoke was not based on

erroneous testimony.     Accordingly, we conclude Appellant’s appeal on his

second issue is also frivolous.

      In light of all the foregoing, we conclude all of Appellant’s issues on

appeal are frivolous. See Santiago, supra. We therefore grant counsel’s

petition to withdraw as counsel and affirm the August 22, 2012 judgment of

sentence.

      Judgment of sentence affirmed.         Petition to withdraw as counsel

granted.




                                    - 12 -
J-S54020-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2014




                          - 13 -